IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RUDIS MOREIRA,                         : No. 160 EM 2014
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS                  :
PHILADELPHIA COUNTY / THE              :
HONORABLE JUDGE, JEFFREY P.            :
MINEHART, ET AL,                       :
                                       :
                    Respondents        :


                                    ORDER


PER CURIAM
      AND NOW, this 24th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Wirt of Mandamus and/or

Extraordinary Relief is DENIED.